 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     MELISSA IONESCU,                                      Case No.: 2:19-cv-00801-APG-NJK
10
                                                                          Order
11          Plaintiff(s),
12   v.
13   BOSTON SCIENTIFIC CORPORATION, et
     al.,
14
            Defendant(s).
15
16         To date, the parties have not filed a discovery plan as required by Local Rule 26-1(a). The
17 parties are hereby ORDERED to file, no later than August 15, 2019, either (1) a joint proposed
18 discovery plan; or (2) a status report explaining why a proposed discovery plan should not be filed
19 at this time.
20         IT IS SO ORDERED.
21         Dated: August 14, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
